 Case 3:11-bk-34102-SHB         Doc 114     Filed 01/23/17     Entered 01/23/17 16:19:39           Desc
                                              Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF TENNESSEE
                                   KNOXVILLE DMSION

  In re: REGINA MICHELLE DRISKILL              §       Case No. 11-34102-SHB
                                               §
                                               §
                Debtor(s)                      §
            CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT

   Gwendolyn M. Kerney, Chapter 13 Trustee, submits the following Final Report and Account of
   the administration of the estate pursuant to 11 U.S.C § 1302(b)(l). The Trustee declares as
   follows:
          1) Toe case was filed on 09/01/2011.

          2) The plan was confirmed on 12/20/2011.

          3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
              NA.

          4) The Trustee filed action to remedy default by the debtor(s) in performance under the
             plan on 10/08/2013.

          5) The case was complete'.l on 10/03/2016.

          6) Number of months froe1 filing or conversion to last payment: 61.

          7) Number of months case was pending: 64.

          8) Total value of assets abandoned by court order: NA.

          9) Total value of assets ex~mpted: $5,746.00.

          10) Amount of unsecured daims discharged without full payment: $46,255.37.

          11) All checks distributed hy the Trustee relating to this case have cleared the bank.




   UST Form 101-13-FR-S (9/1/2009)                                                     ~. · PLAINTIFF'S
                                                                                       '
                                                                                       z     · EXHIBIT
Case 3:18-cv-00102-JRG-DCP Document 37-2 Filed 09/18/19 Page 1 of 4• PageID #: 122
                                                                                       f
 Case 3:11-bk-34102-SHB            Doc 114        Filed 01/23/17     Entered 01/23/17 16:19:39              Desc
                                                    Page 2 of 4




  Receipts:
         Total paid by or on behalf of the debtor( s)                 $ 21,860.00
         Less amount refunded to debtor(s)                                  $ 0.00
   NET RECEIPTS                                                                                $ 21,860.00



   Expenses of Administration:

           Attorney's Fees Paid Through the Plan                        $ 3,375.00
           Court Costs                                                    $ 274.00
           Trustee Expenses & Compensation                                $ 861.07
           Other                                                             $ 0.00

   TOTALEXPENSESOFADMINISTRATION                                                                $4,510.07

   Attorney fees paid and disclosed by debtor(s):                              $ 0.00



   Scheduled Creditors:
   Creditor                                             Claim          Claim          Claim     Principal      Interest
   Name                                   Class     Scheduled       Asserted       Allowed          Paid          Paid
   Richard M. Mayer and/or John P. Newton Lgl        3,000.00       3,375.00       3,375.00     3,375.00          0.00
   CLERK OF THE COURT- KNX                Adm          274.00        274.00         274.00        274.00           0.00
   REGIONS MORTGAGE              3ec                 22,433.00     22,449.17      22,449.17         0.00           0.00
   SUNTRUST BANK                 Con                 53,525.00     54,567.51      54,567.51     9,986.78           0.00
   SUNTRUST BANK                 Sec                  6,000.00      6,413.14       6,413.14     6,413.14           0.00
   AMERICAN EXPRESS CENTURION Uns                     6,012.00      6,012.58       6,012.58       137.14           0.00
   ASSET ACCEPTANCE LLC ASSIGNEE Uns                 15,005.00     15,094.82      15,094.82       344.28           0.00
   ASSET ACCEPTANCE LLC ASSIGNEE "uns                13,243.00     13,320.56      13,320.56       303.81           0.00
   CIT!/ SHELL                            Uns         2,538.85          NA              NA          0.00           0.00
   MICHAEL WATKINS EWELL, ESQ.            Uns         2,204.00           NA             NA          0.00           0.00
   MIDLAND CREDIT MANAGEMENT              Uns         3,162.00      3,172.07       3,172.07        72.35           0.00
   STERLING & BIAGI, PLLC                 TJns          810.00           NA             NA          0.00           0.00
   SUNTRUST BANK                          Uns         2,288.00      2,288.86       2,288.86        52.20           0.00
   SUNTRUST BANK                          uns         1,763.00      1,763.64       1,763.64        40.23           0.00
   SUNTRUST BANK                          Sec             0.00          8.50            8.50        0.00           0.00




   UST Form 101-13-FR-S (9/1/2009)



Case 3:18-cv-00102-JRG-DCP Document 37-2 Filed 09/18/19 Page 2 of 4 PageID #: 123
 Case 3:11-bk-34102-SHB              Doc 'i.14   Filed 01/23/17      Entered 01/23/17 16:19:39    Desc
                                                   Page 3 of 4




   Summary of Disbursements to Creditors:

                                                       Claim                 Principal           Interest
                                                       Allowed               Paid                Paid
   Secured Payments:
          Mortgage Ongoing                            $77,025.18             $9,986.78               $ 0.00
          Mortgage Arrearage                           $6,413.14             $6,413.14               $ 0.00
          Debt Secured by Vehicle                           $ 0.00               $ 0.00              $ 0.00
          All Other Secured                                 $ 0.00               $ 0.00              $ 0.00
   TOTAL SECURED:                                     $ 83,438.32           $ 16,399.92              $ 0.00

   Priority Unsecured Payments:
           Domestic Support Arrearags:                      $ 0.00               $ 0.00              $ 0.00
           Domestic Support Ongoing                         $ 0.00               $ 0.00              $ 0.00
           All Other Priority                               $ 0.00               $ 0.00              $ 0.00
   TOTAL PRIORITY:                                          $ 0.00               $ 0.00              $ 0.00

   GENERAL UNSECURED PAYMENTS:                         $41,652.53              $ 950.01              $ 0.00



   Disbursements:

          Expenses of Administration                   $4,510.07
          Disbursements to Creditors                  $ 17,349.93

   TOTAL DISBURSEMENTS:                                                     $21,860.00




   UST Form 101-13-FR-S (9/1/2009)


Case 3:18-cv-00102-JRG-DCP Document 37-2 Filed 09/18/19 Page 3 of 4 PageID #: 124
 Case 3:11-bk-34102-SHB             Doc 114     Filed 01/23/17      Entered 01/23/17 16:19:39          Desc
                                                  Page 4 of 4




           12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
   the estate has been fully administered, the foregoing summary is true and complete, and all
   administrative matters for which tb,, Trustee is responsible have been completed. The Trustee
   requests a final decree be entered that discharges the Trustee and grants such other relief as may
   be just and proper.




   Date: 01/2312017                        By: Isl Gwendolyn M. Kerney
                                                    Trustee

   STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
   Act exemption 5 C.F.R. § 1320.4(a)(2) ap,lies.




  UST Form 101-13-FR-S (9/1/2009)


Case 3:18-cv-00102-JRG-DCP Document 37-2 Filed 09/18/19 Page 4 of 4 PageID #: 125
